DETAILED ACTION
Acknowledgements
This communication acknowledges and is in response to the RCE filed the 12th of June of 2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claims 1-2, 8-9, 15-16, 23-28 and 30-31 are allowed.
The prior art of record is as follows:
Thornton (US 2005/0076201, hereinafter "Thornton")
Wharton (US 9,225,510, hereinafter "Wharton")
Hine (US 2003/0123098, hereinafter "Hine")
Kim (US 8,191,118, hereinafter "Kim")
The art of Thornton generally discloses several digital certificate discovery and management systems. The disclosed systems perform the process of renewing digital certificates in a managed network.
The art of Wharton generally discloses determining website secure certificate status via a partner browser plugin. An exemplary method may comprise storing, on a server communicatively coupled to a network, a plugin configured to determine the secure certificate status of a website browsed in the browser. A request for the plugin, from a partner having a unique identifier, may be received at the server. The plugin may be coded with the partner's unique identifier and transmitted to the partner. The server subsequently may receive, from the plugin, the website's uniform resource locator and 
The art of Hine generally discloses a method for equipment lease processing and management, using a network-based system and at least one client system configured to communicate with the network-based system. The method includes providing a lease application on the network-based system, the lease application configured to be completed using the client system, and submitted to the network using the client system. The method also includes processing a completed lease application using the network based system, and displaying on the client system the results of said processing of the completed lease application, using the network-based system.
The art of Kim generally discloses a preliminary verification method under an Internet environment using a phone authentication service in a system including a first terminal, a web server, an authentication server, a host server, a call server and a second terminal, the method comprising the steps of: providing a preliminary transaction request generated from the first terminal to the authentication server through the web server; at the authentication server, transmitting the preliminary transaction request information to the host server, and providing preliminary transaction result information corresponding to the preliminary transaction request information from the host server to the first terminal; at the authentication server, in case of receiving a real transaction request generated from the first terminal, receiving and verifying the authentication information from the first terminal according to the electronic transaction approval, and requesting a phone authentication for the second terminal of the user of the authenticated first terminal to the call server; at the call server, generating an authentication call to the second terminal, 
The references of Thornton, Wharton, Hine and Kim disclose as previously discussed. The references, however, do not teach at least scan a communication port of a plurality of computer servers, each of the computer servers hosting a respective website; identify at least one computer server of the plurality of servers that includes a first digital certificate generated by a second certificate authority and installed thereon based on said scanning the communication port of the plurality of computer servers… verify, in one or more databases, the domain name and the organization information of the organization; prior to receiving a request for a second digital certificate that associates the organization with the domain name, perform a first partial authentication of the organization for the second digital certificate based on verification of the domain name and the organization information, wherein authentication of the organization is based on the first partial authentication and a second partial authentication, wherein the first partial authentication comprises performing one or more initial steps of the authentication of the organization. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of partially enrolling customers to digital certificates from the second certificate authority and further secure the pre-enrollment with a partial authorization. 
Therefore, the claims of the instant application are not obvious over Thornton, Wharton, Hine and Kim for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Thornton, Wharton, Hine and Kim because it would not be obvious to modify a pre-enrollment process with a partial authentication based on the verification of the domain name and organization external to the scanning certificate authority. There would also be a lack of motivation to combine where the prior art does not teach a first partial authorization without the request from a potential customer.
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685